FILED
                           NOT FOR PUBLICATION                              FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10120

             Plaintiff - Appellee,               D.C. No. 1:05-CR-00136-HG

  v.
                                                 MEMORANDUM *
PAUL LANAKILA CAMPOS,

             Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Hawaii
                  Helen Gillmor, Senior District Judge, Presiding

                     Argued and Submitted February 10, 2010
                               Honolulu, Hawaii

Before: FARRIS, D.W. NELSON and BEA, Circuit Judges.

       Paul Lanakila Campos (“Campos”) appeals a judgment sentencing him to

two years’ imprisonment for violation of the terms of his supervised release based

on the district court’s finding that he committed bank robbery and fourth-degree

theft. Campos contends this sentence was improperly based on the admission of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
hearsay evidence in violation of his Fifth and Sixth Amendment rights to confront

witnesses against him at his supervised release revocation hearing.1

      We have jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We

review de novo whether the district court violated Campos’s constitutional rights to

confrontation and due process. United States v. Perez, 526 F.3d 543, 547 (9th Cir.

2008). Violations of such constitutional guarantees are subject to harmless error

review. Id.

      Campos had no Sixth Amendment right to confrontation at his revocation

hearing. See United States v. Hall, 419 F.3d 980, 985 (9th Cir. 2005) (rejecting the

proposition that Crawford extends the Sixth Amendment right to confrontation to

revocation hearings, because such hearings are not “criminal prosecutions” within

the meaning of the Sixth Amendment). But Campos still had a Fifth Amendment

“due process right to confront witnesses against him during his supervised release

proceedings, . . . unless the government shows good cause for not producing the

witnesses.” Id. at 986 (internal quotation marks omitted). Here, as to the district

court’s finding that Campos committed the bank robbery, Campos’s interest in

confrontation does not outweigh the government’s good cause for denying it. See



      1
        We assume the parties are familiar with the facts of the case. We will not
review them here except as necessary to explicate our decision.

                                          2
id. at 986–88. Surveillance photographs from the bank were reliable to the extent

they depicted someone at the bank around the time of the robbery, regardless

whether they depicted the bank robbery; the district court found those photographs

depicted Campos. The police records of the bank robbery contained two reliable

entries that, on the day ninety-two twenty-dollar bills were stolen from the bank,

Campos was arrested with seventy-eight twenty-dollar bills after the bank robbery.

Campos does not specifically contest any of these facts. Thus, there was reliable,

uncontroverted evidence to find Campos had committed the bank robbery. See

United States v. Comito, 177 F.3d 1166, 1172 (9th Cir. 1999) (noting that, “[i]n

some instances, mere inconvenience or expense may be enough” for the

government to show good cause).

      Given the reliable, uncontroverted evidence that Campos was at the bank

around the time of the robbery, and that he was later arrested with incriminating

evidence, “there was [sufficient] evidence from which the trial court could find it

was more probable than not” Campos had committed the bank robbery. Cf. Perez,

526 F.3d at 548 (emphasis added). The bank robbery finding alone is sufficient to

affirm Campos’s sentence on revocation of his supervised release. See 18 U.S.C.

§§ 287, 3559(a), 3583(e)(3); see also U.S.S.G. § 7B1.4(a); id. § 7B1.1(b). Thus,




                                          3
any due process violation as to the fourth-degree theft finding would be harmless

error. Perez, 526 F.3d at 547.

      AFFIRMED.




                                         4